DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doherty (GB 2,279,825).  
Regarding claim 17, Doherty discloses an electrical connection mount (10) extending along an axial direction and comprising a movable element (57) that can move along the axial direction between a contact position (Fig. 3) and an insulated position (Fig. 1), wherein the movable element is configured to come into contact with at least one complementary contact of a complementary electrical connection mount in the contact position while the movable element is configured to be remote from the at least one complementary contact of the complementary electrical connection mount in the insulated position, the electrical connection mount comprising a displacement mechanism (20, 40) configured to move the movable element between the contact position and the insulated position when the electrical connection mount and the 
Regarding claim 18, Doherty discloses the displacement mechanism comprising a shaft (20) extending axially and rotatably mounted around the axial direction on a base (40), the shaft comprising one element among a helical ramp and a lug (24), the movable element having the other element among the helical ramp (42) and the lug, the lug cooperating with the helical ramp.  
Regarding claim 19, Doherty discloses the shaft configured to cooperate in a form-fitting manner with a complementary element of the complementary electrical connection mount and to be rotatably driven around the axial direction by the complementary element of the complementary electrical connection mount.  
Regarding claim 20, Doherty discloses the displacement mechanism comprising an indexing device (26).  
Regarding claim 21, Doherty discloses a device (22) for holding in position the movable element.  
Regarding claim 22, Doherty discloses a device (22) for holding in position the movable element, wherein the device for holding in position the movable element comprises a cam carried by the shaft, and a pressing element cooperating with the cam.  
Regarding claim 23, Doherty discloses a first stable configuration in which the movable element is in the contact position (Fig. 3), a second stable configuration in which the movable element is in the insulated position (Fig. 1), and a plurality of unstable intermediate configurations between the first configuration and the second 
Regarding claim 24, Doherty discloses the movable element comprises a plurality of contacts configured to contact the at least one complementary contact of the complementary electrical connection mount, the relative angular travel between the electrical connection mount and the complementary electrical connection mount to move the movable element between the insulated position and the contact position being less than the minimum angle separating two adjacent contacts (see Fig. 9 and 10).  
Regarding claim 25, Doherty discloses the movable element comprises at least one contact (58) configured to contact the at least one complementary contact of the complementary electrical connection mount, and comprising a safety disc (20) rotatably movable between a protection position preventing Atty. Docket: 19821.1087/9access to said at least one contact and a connection position authorizing access to said at least one contact.  
Regarding claim 26, Doherty discloses the movable element comprises at least one contact (58) configured to contact the at least one complementary contact of the complementary electrical connection mount, and comprising a safety disc (20) rotatably movable between a protection position preventing access to said at least one contact and a connection position authorizing access to said at least one contact, the safety disk being rotatably coupled with the shaft.  
Regarding claim 27, Doherty discloses least two separate position indicators (12, 13) configured to indicate the relative azimuth position of the electrical connection mount relative to the complementary electrical connection mount.  

Regarding claim 28, Doherty discloses a complementary electrical connection mount (bayonet bulb connector, see Fig. 1) extending along an axial direction and comprising an actuator (body of connector) configured to actuate a displacement mechanism of a movable element of an electrical connection mount when the complementary electrical connection mount and the electrical connection mount are engaged with each other and rotated relative to each other around the axial direction (intended use), the movable element being movable along the axial direction between a contact position and an insulated position, and configured to establish an electrical contact with at least one complementary contact of the complementary electrical connection mount in the contact position while the movable element is configured to be remote from the at least one complementary contact of the complementary electrical connection mount in the insulated position (intended use).  
Regarding claim 29, Doherty discloses the actuator configured to cooperate in a form-fitting manner with an axiallyAtty. Docket: 19821.108 8/9extending shaft of the displacement mechanism of the electrical connection mount and to rotatably drive the shaft in rotation around the axial direction (intended use).  
Regarding claim 30, Doherty discloses the actuator comprising an indexing device (protrusion shown as a circle, Fig. 1).  
Regarding claim 31, Doherty discloses an index (protrusion shown as a circle, Fig. 1) configured to indicate the relative azimuth position of the complementary electrical connection mount relative to the electrical connection mount (intended use).  

.

Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive. 

In response to Applicant's arguments that Doherty fails to disclose or suggest the contacts 54/57 themselves “moving along the axial direction between a contact and an insulated position,” please note that Doherty discloses (in Figs. 1 and 3) the contacts (54/57) in two different axial positions, insulated and contact positions.  
Applicant's arguments regarding claim 28 are not persuasive because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Please note that an argument that a reference is no analogous is not relevant to a rejection under 35 USC 102.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833